Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to remarks and amendments filed on 3/9/2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-20 are pending in this Office Action. Claims 1, 16, and 20 are independent claims.

Information Disclosure Statement
The Information Disclosure Statement(s) received on 5/6/2022 is in compliance with provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astigeyevich (US 2007/0234199, hereinafter Astigeyevich) in view of Fernandes et al. (US 2007/0005622, hereinafter Fernandes) and Hebert et al. (US 2015/0234841, hereinafter Hebert).

As to Claim 1, Astigeyevich discloses A computing system configured to load aa deferred object model without initially loading all objects of the deferred object model and without having to fully parse a hierarchical object definition that defines the deferred object model (Abstract, Para. 0025, receive an input XML document, the intermediate representation provides access to parsed content of the input XML document to enable, for example, a deferred document object model (DOM) document), the computing system comprising: 
one or more processors; and one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors (Fig. 1, Para. 0020-0023, 0073, processor, memory with computer-executable instructions stored), to cause the computing system to: 
initially load only a portion of a deferred object model into memory by: accessing a map that correlates positions of a hierarchical object definition and corresponding hierarchical positions within an object model, wherein the hierarchical object definition includes a plurality of object definitions that each describe a corresponding object and a hierarchical position of the corresponding object within the object model (Fig. 3, Para. 0006, 0017, 0030-0031, As XML documents represent a hierarchy of data, XML documents are generally recognized as having a tree structure, the document parser during parsing of the XML document data, components of the XML document are compressed according to a predetermined format to form a compact, intermediate representation of the XML document. In one embodiment, the intermediate representation provides access to parsed content of the input XML document to enable, for example, a deferred document object model (DOM) document ), and wherein positions of entries in the map are controlled so that positions of any two of the entries. in terms of memory spacing. are set so as to not exceed a predetermined distance apart from one another; and 
initially constructing the deferred object model of the object model using the map to parse only a subset of the plurality of object definitions included in the hierarchical object definition, thereby constructing only some deferred objects of the deferred object model, and including only deferred stubs for others, thereby reducing load time of the deferred object model as compared to completely loading the deferred object model (Para. 0069, 0071-0072, 0079-0080, a deferred DOM document means that nodes of the DOM document are created when they are accessed. Representatively, deferred DOM builder logic may include node detect logic, which may receive a node request for a DOM node within deferred DOM document. In response to such request, in one embodiment, node detect logic may access deferred DOM document to determine whether the requested node has been created. In one embodiment, when the requested node has been created, DOM node return logic simply returns the DOM node requested data. However, where the requested node has not yet been created within deferred DOM document, in one embodiment, node data access logic 294 will access node data from intermediate document. In one embodiment, DOM node generation logic generates a DOM node within deferred DOM document. Accordingly, by deferring generation of DOM nodes within deferred DOM document and limiting generation of such nodes to requested nodes, an amount of time required to generate a conventional DOM document may be reduced. In one embodiment, the reduced memory requirements for generating deferred DOM document may enable DOM functionality within an MPC system. In one embodiment, generation of the intermediate document includes node data for intermediate document.).
Astigeyevich does not explicitly disclose “a map that correlates positions of a hierarchical object definition and corresponding hierarchical positions within an object model”, “positions of entries in the map are controlled so that positions of any two of the entries. in terms of memory spacing. are set so as to not exceed a predetermined distance apart from one another”.
	Fernandes explicitly discloses a map that correlates positions of a hierarchical object definition and corresponding hierarchical positions within an object model (Fig. 3, Abstract, Para. 0009-0010, 0021, 0027-0028, improved representation of hierarchical documents, particularly a document encoded in Extended Markup Language (XML), where a hierarchical document and stored into an addressable data structure such as a byte array, e.g. map, and portions of the documents are instantiated as a tree from the byte array in response to requests by an application or program. Inflatable nodes contain start and end offsets into the binary array of bytes of the XML document. We will also store offsets with materialized nodes corresponding to the start and end offsets of the subtree rooted at that materialized element. The start offset of an element can be used as the unique identifier for that element, using the Xerces DOM representation as the underlying representation for the inflatable tree. Materialized nodes are represented as normal DOM nodes. Inflatable nodes have a special tag "_INFLATABLE_" and they contain two attributes indicating the start and end offsets in the byte representation of the document).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Astigeyevich with the teachings of Fernandes to construct the tree representation of an XML document lazily in memory in response to accesses by the application (Fernandes Para.0007).
	In addition, Hebert discloses positions of entries in the map are controlled so that positions of any two of the entries, in terms of memory spacing, are set so as to not exceed a predetermined distance apart from one another (Fig. 1, Para. 0003-0004, 0016, 0031, 0032, provides a catalog (table) mapping database objects to a fixed sized contiguous logical address range provided by the file system, using logical "segments" of fixed size located at fixed offsets in large sparse files to hold a large number (e.g., thousands) of database objects. A segment is a fixed sized contiguous logical address range within a collection file. Each segment starts at an offset that is a multiple of the segment size, which is configurable and fixed for a collection file. A database object by managing logically fixed sized segments at fixed logical offsets. The list of segments for a given object are sequentially numbered, starting from 0. Since all the segments are the same fixed size, the memory spacing will not exceed a predetermined distance. )
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Astigeyevich with the teachings of Hebert to includes interfacing with a file system to initialize in an entry in a collection catalog for each one of the segments of the collection file, an object ID (OID) and an object segment index (OSEG) indicating a location of the segment in the collection file (Hebert Para.0004).


As to Claim 2, Astigeyevich as modified discloses The computing system m accordance with Claim 1, the initial construction of the deferred object model comprising: detecting selection of a skippable subset of the objects of the hierarchical object definition to skip construction of the skippable subset of the objects even in deferred form; using the map to identify a position of the object definitions of the skippable subset of the object within the hierarchical object definition; skipping parsing of the identified positions; and parsing at least a portion of remaining positions of the hierarchical object definition to populate the deferred object model with a deferred form of at least a some of the objects that are not in the skippable subset (Para. 0069-0070, 0072; Fernandes Abstract, based on request and other nodes, e.g. skippable subset, are left unmaterialized in byte form).

As to Claim 3, Astigeyevich as modified discloses The computing system in accordance with Claim 1, the initial construction of the deferred object model comprising: detecting selection of an includable subset of the objects of the hierarchical object definition to include in deferred form in the initial construction of the deferred object model; using the map to identify positions of the object definitions of the includable subset of the objects within the hierarchical object definition; parsing the identified positions to populate the deferred object model with a deferred form of the objects that are in the includable subset; and skipping parsing at least a portion of remaining positions of the hierarchical object definition (Para. 0069-0070, 0072; Fernandes Abstract, Para. 0007, 0010, 0011, Rather than constructing the tree entirely in memory, the mechanism would create a "virtual" DOM where only small portions of the XML document are instantiated in memory in response to accesses by the application).

As to Claim 4, Astigeyevich as modified discloses The computing system m accordance with Claim 1, the initial construction of the deferred object model comprising: detecting selection of a particular object of the hierarchical object definition, the particular object being selected as to be skipped or included in the deferred object model; using the map to identify a position of the particular object in the hierarchical object definition; if the selection of the particular object indicates that construction of a deferred form of the particular object is to be skipped in the initial construction of the deferred object model, skipping parsing of the hierarchical object definition at the identified position; and if the particular object of the hierarchical object definition is selected to be included in the hierarchical object definition, parsing the identified position to populate the deferred object model with a deferred form of the particular object (Para. 0069-0070, 0072; Fernandes Abstract, Para. 0007, 0010, 0011).

As to Claim 5, Astigeyevich as modified discloses The computing system in accordance with Claim 4, the correlated positions including a position of an indexed element of a collection of indexed elements (Para. 0035-0036, 0039; Fernandes Para. 0009, 0021).

As to Claim 6, Astigeyevich as modified discloses The computing system in accordance with Claim 5, at least some of the corrected positions of the indexed elements being expressed using relative offsets from other indexed elements of the collection (Fernandes Para. 0009, 0021-0022).

As to Claim 7, Astigeyevich as modified discloses The computing system in accordance with Claim 5, the map further comprising a count of the indexed elements of the collection of indexed elements (Para. 0032, 0038, 0060-0061).

As to Claim 8, Astigeyevich as modified discloses The computing system in accordance with Claim 4, the correlated positions including positions of indexed elements at regular indices of a collection of indexed elements (Para. 0035-0036, 0039).

As to Claim 9, Astigeyevich as modified discloses The computing system in accordance with Claim 8, the regular indices being every indices such that the correlated positions include a position of all indexed elements of the collection of indexed elements (Para. 0035-0036, 0039; Fernandes Para. 0009, 0021-0022).

As to Claim 10, Astigeyevich as modified discloses The computing system in accordance with Claim 8, the map further includes an identification of an index interval of the regular indices (Fernandes Para. 0009, 0021-0022).

As to Claim 11, Astigeyevich as modified discloses The computing system in accordance with Claim 1, the computing system being further do the following after having initially constructed the deferred object model and upon detecting that an object is requested that is not in deferred form in the deferred object model: using the map to determine a position of a corresponding object definition in the hierarchical object definition; in response to the determination of the position of the corresponding object definition, accessing a parsing the corresponding object definition; and constructing the requested object using the parsed corresponding object definition (Para. 0069-0070, 0072; Fernandes Para. 0009-0011).

As to Claim 12, Astigeyevich as modified discloses The computing system in accordance with Claim 11, wherein the deferred object model is populated with either the requested object, or a deferred form of the requested object (Para. 0069-0070, 0072).

As to Claim 13, Astigeyevich as modified discloses The computing system in accordance with Claim 1, the correlated positions of the hierarchical object definition including positions that occur at regular intervals within the hierarchical object definition (Para. 0034-0036).

As to Claim 14, Astigeyevich as modified discloses The computing system in accordance with Claim 1, the correlated positions of the hierarchical object definition also including positions of object definitions that are larger than a predetermined size (Para. 0034-0036).

As to Claim 15, Astigeyevich as modified discloses The computing system in accordance with Claim 1, the executable instructions being further structured such that the computing system is configured to construct the map to be a relative size as compared to a size of the hierarchical object definition (Fernandes Para. 0009-0011).


As to Claim 16, Astigeyevich discloses A method for loading a deferred object model without initially loading an entirety of the deferred object model and without having to fully parse a hierarchical object definition that defines the deferred object model (Abstract, Para. 0025, receive an input XML document, the intermediate representation provides access to parsed content of the input XML document to enable, for example, a deferred document object model (DOM) document), the method comprising:
accessing a map that correlates positions of a hierarchical object definition and corresponding hierarchical positions within an object model, wherein the hierarchical object definition includes a plurality of object definitions that each describe a corresponding object and a hierarchical position of the corresponding object within the object model (Fig. 3, Para. 0006, 0017, 0030-0031, As XML documents represent a hierarchy of data, XML documents are generally recognized as having a tree structure, the document parser during parsing of the XML document data, components of the XML document are compressed according to a predetermined format to form a compact, intermediate representation of the XML document. In one embodiment, the intermediate representation provides access to parsed content of the input XML document to enable, for example, a deferred document object model (DOM) document), and wherein positions of entries in the map are controlled so that positions of any two of the entries, in terms of memory spacing, are set so as to not exceed a predetermined distance apart from one another; and 
initially constructing a deferred object model of the object model using the map to parse only a subset of the plurality of object definitions included in the hierarchical object definition, thereby constructing only some deferred objects of the deferred object model, thereby reducing load time of the deferred object model as compared to completely loading the deferred object model (Para. 0069, 0071-0072, 0079-0080, a deferred DOM document means that nodes of the DOM document are created when they are accessed. Representatively, deferred DOM builder logic may include node detect logic, which may receive a node request for a DOM node within deferred DOM document. In response to such request, in one embodiment, node detect logic may access deferred DOM document to determine whether the requested node has been created. In one embodiment, when the requested node has been created, DOM node return logic simply returns the DOM node requested data. However, where the requested node has not yet been created within deferred DOM document, in one embodiment, node data access logic 294 will access node data from intermediate document. In one embodiment, DOM node generation logic generates a DOM node within deferred DOM document. Accordingly, by deferring generation of DOM nodes within deferred DOM document and limiting generation of such nodes to requested nodes, an amount of time required to generate a conventional DOM document may be reduced. In one embodiment, the reduced memory requirements for generating deferred DOM document may enable DOM functionality within an MPC system. In one embodiment, generation of the intermediate document includes node data for intermediate document.).
Astigeyevich does not explicitly disclose “a map that correlates positions of a hierarchical object definition and corresponding hierarchical positions within an object model”, “positions of entries in the map are controlled so that positions of any two of the entries. in terms of memory spacing. are set so as to not exceed a predetermined distance apart from one another”.
	Fernandes explicitly discloses a map that correlates positions of a hierarchical object definition and corresponding hierarchical positions within an object model (Fig. 3, Abstract, Para. 0009-0010, 0021, 0027-0028, improved representation of hierarchical documents, particularly a document encoded in Extended Markup Language (XML), where a hierarchical document and stored into an addressable data structure such as a byte array, e.g. map, and portions of the documents are instantiated as a tree from the byte array in response to requests by an application or program. Inflatable nodes contain start and end offsets into the binary array of bytes of the XML document. We will also store offsets with materialized nodes corresponding to the start and end offsets of the subtree rooted at that materialized element. The start offset of an element can be used as the unique identifier for that element, using the Xerces DOM representation as the underlying representation for the inflatable tree. Materialized nodes are represented as normal DOM nodes. Inflatable nodes have a special tag "_INFLATABLE_" and they contain two attributes indicating the start and end offsets in the byte representation of the document).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Astigeyevich with the teachings of Fernandes to construct the tree representation of an XML document lazily in memory in response to accesses by the application (Fernandes Para.0007).
In addition, Hebert discloses positions of entries in the map are controlled so that positions of any two of the entries, in terms of memory spacing, are set so as to not exceed a predetermined distance apart from one another (Fig. 1, Para. 0003-0004, 0016, 0031, 0032, provides a catalog (table) mapping database objects to a fixed sized contiguous logical address range provided by the file system, using logical "segments" of fixed size located at fixed offsets in large sparse files to hold a large number (e.g., thousands) of database objects. A segment is a fixed sized contiguous logical address range within a collection file. Each segment starts at an offset that is a multiple of the segment size, which is configurable and fixed for a collection file. A database object by managing logically fixed sized segments at fixed logical offsets. The list of segments for a given object are sequentially numbered, starting from 0. Since all the segments are the same fixed size, the memory spacing will not exceed a predetermined distance. )
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Astigeyevich with the teachings of Hebert to includes interfacing with a file system to initialize in an entry in a collection catalog for each one of the segments of the collection file, an object ID (OID) and an object segment index (OSEG) indicating a location of the segment in the collection file (Hebert Para.0004).

As to Claim 17, Astigeyevich as modified discloses The method in accordance with Claim 16, the initial construction of the deferred object model comprising: detecting selection of a skippable subset of the objects of the hierarchical object definition to skip construction of the skippable subset of the objected even in deferred form; using the map to identify positions of the object definitions of the skippable subset of the object within the hierarchical object definition; skipping parsing of the identified positions; and parsing at least a portion of remaining positions of the hierarchical object definition to populate the deferred object model with a deferred form of at least a some of the objects that are not in the skippable subset (Para. 0069-0070, 0072; Fernandes Abstract, based on request and other nodes, e.g. skippable subset, are left unmaterialized in byte form).

As to Claim 18, Astigeyevich as modified discloses The method in accordance with Claim 16, the initial construction of the deferred object model comprising: detecting selection of an includable subset of the objects of the hierarchical object definition to include in deferred form in the initial construction of the deferred object model; using the map to identify positions of the object definitions of the includable subset of the objects within the hierarchical object definition; parsing the identified positions to populate the deferred object model with a deferred form of the objects that are in the includable subset; and skipping parsing at least a portion of remaining positions of the hierarchical object definition (Para. 0069-0070, 0072; Fernandes Abstract, Para. 0007, 0010, 0011, Rather than constructing the tree entirely in memory, the mechanism would create a "virtual" DOM where only small portions of the XML document are instantiated in memory in response to accesses by the application).

As to Claim 19, Astigeyevich as modified discloses The method in accordance with Claim 16, the correlated positions including a position of an indexed element of a collection at regular indices of indexed elements, at least some of the corrected positions of the indexed elements being expressed using relative offsets from other indexed elements of the collection, the map further comprising a count of the indexed elements of the collection of indexed elements, and an identification of an index interval of the regular indices (Para. 0032-0039, 0060-0061; Fernandes Para. 0009, 0021-0022).

As to Claim 20, Astigeyevich discloses A method for further populating a deferred object model that does not include a deferred form of all objects described in a hierarchical object definition from which the deferred object model was constructed (Abstract, Para. 0025, receive an input XML document, the intermediate representation provides access to parsed content of the input XML document to enable, for example, a deferred document object model (DOM) document), said method comprising: 
accessing a map that correlates positions of a hierarchical object definition and corresponding hierarchical positions within an object model, wherein the hierarchical object definition includes a plurality of object definitions that each describe a corresponding object and a hierarchical position of the corresponding object within the object model (Fig. 3, Para. 0006, 0017, 0030-0031, As XML documents represent a hierarchy of data, XML documents are generally recognized as having a tree structure, the document parser during parsing of the XML document data, components of the XML document are compressed according to a predetermined format to form a compact, intermediate representation of the XML document. In one embodiment, the intermediate representation provides access to parsed content of the input XML document to enable, for example, a deferred document object model (DOM) document), and wherein positions of entries in the map are controlled so that positions of any two of the entries, in terms of memory spacing, are set so as to not exceed a predetermined distance apart from one another; and 
detecting that an object is requested that is not in deferred form in the deferred object model; using the map to determine a position of a corresponding object definition in the hierarchical object definition; in response to determining the position of the corresponding object definition, accessing and parsing the corresponding object definition; and constructing the requested object using the parsed corresponding object definition (Para. 0069-0070, 0072 provided as an intermediate representation 260 of input XML document for a deferred document object model (DOM) document. As described herein, a deferred DOM document means that nodes of the DOM document are created when they are accessed. Accordingly, in one embodiment, for example, as shown in FIG. 5, instead of building all nodes, as generally performed to build a DOM document, a few nodes are generated to provide a deferred DOM document. Accordingly, by deferring generation of DOM nodes within deferred DOM document and limiting generation of such nodes to requested nodes, an amount of time required to generate a conventional DOM document may be reduced; Fernandes Para. 0009-0011, An XML document is read and parsed into a byte array, which is generally a more concise representation of data than a tree representation. When requests for portions of a tree, for example using XPath queries, are received by an application, the system verifies whether the portion of the tree corresponding to the tree has already been expanded. If not, the byte array is then parsed and only those nodes relevant to the request of query are expanded into a tree representation. The system continues to process requests for navigation, expanding elements as necessary, assuring that each navigation produces an identical result as evaluating the request against the original hierarchical document).
Astigeyevich does not explicitly disclose “a map that correlates positions of a hierarchical object definition and corresponding hierarchical positions within an object model”, “positions of entries in the map are controlled so that positions of any two of the entries, in terms of memory spacing, are set so as to not exceed a predetermined distance apart from one another”.
	Fernandes explicitly discloses a map that correlates positions of a hierarchical object definition and corresponding hierarchical positions within an object model (Fig. 3, Abstract, Para. 0009-0010, 0021, 0027-0028, improved representation of hierarchical documents, particularly a document encoded in Extended Markup Language (XML), where a hierarchical document and stored into an addressable data structure such as a byte array, e.g. map, and portions of the documents are instantiated as a tree from the byte array in response to requests by an application or program. Inflatable nodes contain start and end offsets into the binary array of bytes of the XML document. We will also store offsets with materialized nodes corresponding to the start and end offsets of the subtree rooted at that materialized element. The start offset of an element can be used as the unique identifier for that element, using the Xerces DOM representation as the underlying representation for the inflatable tree. Materialized nodes are represented as normal DOM nodes. Inflatable nodes have a special tag "_INFLATABLE_" and they contain two attributes indicating the start and end offsets in the byte representation of the document).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Astigeyevich with the teachings of Fernandes to construct the tree representation of an XML document lazily in memory in response to accesses by the application (Fernandes Para.0007).
In addition, Hebert discloses positions of entries in the map are controlled so that positions of any two of the entries, in terms of memory spacing, are set so as to not exceed a predetermined distance apart from one another (Fig. 1, Para. 0003-0004, 0016, 0031, 0032, provides a catalog (table) mapping database objects to a fixed sized contiguous logical address range provided by the file system, using logical "segments" of fixed size located at fixed offsets in large sparse files to hold a large number (e.g., thousands) of database objects. A segment is a fixed sized contiguous logical address range within a collection file. Each segment starts at an offset that is a multiple of the segment size, which is configurable and fixed for a collection file. A database object by managing logically fixed sized segments at fixed logical offsets. The list of segments for a given object are sequentially numbered, starting from 0. Since all the segments are the same fixed size, the memory spacing will not exceed a predetermined distance. )
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Astigeyevich with the teachings of Hebert to includes interfacing with a file system to initialize in an entry in a collection catalog for each one of the segments of the collection file, an object ID (OID) and an object segment index (OSEG) indicating a location of the segment in the collection file (Hebert Para.0004).


Response to Amendment and Remarks

35 USC 112 Rejections
Applicant’s arguments have been fully considered. 
In view of the amendment filed, the rejections as set forth in the previous office action are hereby withdrawn.

35 USC 103 Rejections
Applicant’s arguments have been fully considered.
In response to the arguments, it is submitted that arguments are directed to newly amended limitations that have been addressed in the citation of the detailed office action as discussed above. Please refer to the corresponding sections of the claim analysis for details.


Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        7/8/2022